DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

4.	Claims 1 and 6 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Sunaoka et al. (JP 2008-215603).
	Sunaoka et al. disclose a rubber composition for a crank damper having ratio (E’ at -30°C / E’ at 60°C) from 1 to 4.5, and a minimum value of tan δ at -30°C to 100°C of approximately 0.3 (a minimum value of tan δ at -30°C to 120°C of approximately 0.26 if extrapolated to 120°C) (claims 1, 2, Figs. 2 and 3).  In Fig. 2, a ratio of tan δ at -30°C to tan δ at 60°C is 1.47 (~0.53/~0.36).
Sunaoka et al. at Abstract, where it discloses the crank damper.

5.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as obvious over Negami (WO 2015/012018, related US 2016/0177076 is being used here) in view of Kiyo et al. (JP 06-327188).
Negami disclosed an EPDM composition for a torsional damper comprising: (a) an EPDM polymer having a propylene content of 35 to 50 wt%, (b) 5-30 parts by weight of a liquid polyolefin oligomer having a Mn of 3,000 to 4,000, and (c) carbon black, and 3.3 parts by weight of dicumyl peroxide, where the damping performance at 60 and 120°C are 0.155 or more (claim 1, Example 1, Table 3).
However, Negami is silent on the use of graphite.
Kiyo et al. disclose a vibration-proof rubber comprising a rubber and graphite (50 to 200 parts by weight), to provide a vibration-proof rubber having a higher thermal conductivity than the composition having carbon black (abstract, Example 1 and Comparative Example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include graphite as taught by Kiyo in the composition taught by Negami because graphite shows higher thermal conductivity.  Since Negami in view of Kiyo et al. contains substantially the same components as in the claimed invention, it would possess the claimed ratio of tan δ and ratio of E’.
The limitations of claims 3 and 4 can be found in Negami at [0055], where it discloses the ethylene-α-olefin oligomer.
Negami at claim 1, where it discloses the torsional damper.

6.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as obvious over Negami (WO 2015/012018, related US 2016/0177076 is being used here) in view of Ball et al. (US Patent 3,399,104).
The disclosure of Negami is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Negami is silent on the use of graphite.
Ball et al. disclose a vibration damping composition comprising a copolymer, carbon black, and 37 parts by weight of flake graphite, wherein the mixture of graphite and carbon black produces synergistic effect (abstract, claim 1, Example 1, composition (H), col. 3, lines 13-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include graphite as taught by Ball in the composition taught by Negami because graphite shows synergistic effect.  Since Negami in view of Ball et al. contains substantially the same components as in the claimed invention, it would possess the claimed ratio of tan δ and ratio of E’.
The limitations of claims 3 and 4 can be found in Negami at [0055], where it discloses the ethylene-α-olefin oligomer.
The limitations of claim 6 can be found in Negami at claim 1, where it discloses the torsional damper.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762